The of the court was pronounced by
Eustis, C. J.
This is an action for the freedom of Jean Louis the son of Dauphine, both of whom are the plaintiffs ip this suit and who sue in formd pauperis. Dauphine is a mere nominal party. They were non-suited in the-District Court, and have appealed.
The district judge considered the evidence adduced not sufficient to support the action, and in this opinion We concur.
The plaintiffs offered in evidence a judgment of this1 court, r'endered^on the' 24th of May. 1847, by Which it was decided that Edward, a younger brother of the plaintiff Dauphine, was free, on the proof that the mother as well as the' grand-mother of Edward Were free' in the Islands of St. Domingo and Cuba long before the birth of either of the sons'. In that suit Edward and the present defendants were parties, but the judgment in favor of Edward is not res judicata in favor' of the present plaintiff Jean Louis, Who Was no party to it.
Article 2265 C. C. provides' that the authority of the thing adjudged takes place only with respect to what was the object of the judgment rendered. The object of the judgment rendered in the case of Edward was'his freedom, of which the freedom of his mother was the evidence. The judgment in that case was not admissible in evidence'in this; as it was offered and'received to prove rem ipsam, it establishes that such a judgment was rendered, and nothing more. Pothier; on the authority of Res Judicata, § 43. The testimony of the witnesses'is far from establishing the freedom of the plaintiff.

Judgment affirmed.